 1
                                                U.S. MAGISTRATE JUDGE MICHELLE L. PETERSON
 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6
                                   WESTERN DISTRICT WASHINGTON
 7                                          AT SEATTLE

 8   ALEXANDER PAYNTER,                  )
                                         )
 9                     Plaintiff,        )             CIVIL NO. 3:19-CV-05850-MLP
10                                       )
           v.                            )             AGREED ORDER FOR DISMISSAL
11                                       )
                                         )
12   COMMISSIONER OF SOCIAL SECURITY,    )
                                         )
13
                       Defendant.        )
14   ____________________________________)

15

16          THIS MATTER having come before the Court on the Motion of the Plaintiff, it appearing
17
     that Katherine Wilson, Office of General Council, has no objection to the motion, and good
18
     cause appearing, Now, Therefore,
19

20
            IT IS HEREBY ORDERED that this matter is dismissed.
21
     Dated this 7th day of January, 2020.
22

23

24

25

26

27
                                                                           Crandall, O'Neill, Imboden & Styve, P.S.
28                                                                         Attorneys at Law
                                                                           1447 Third Avenue, Suite A / Box 336
                                                                           Longview, WA 98632
                                                                           360 425 4470 - Fax 360 425 4477
 1

 2

 3   Presented by:               Plaintiff’s Motion Unopposed and
                                 Entry of Order Agreed to:
 4

 5   Tom O’Neill                 Per telephone approval
     _________________________   ________________________
 6
     TOM O’NEILL WSBA #9363      KATHERINE WATSON
 7   Attorney for Plaintiff      Office of General Council

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                      Crandall, O'Neill, Imboden & Styve, P.S.
28                                                    Attorneys at Law
                                                      1447 Third Avenue, Suite A / Box 336
                                                      Longview, WA 98632
                                                      360 425 4470 - Fax 360 425 4477
